                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                 ABERDEEN DIVISION

RONALDO DESIGNER JEWELRY, INC.                                                                   PLAINTIFF

V.                                                                             NO. 1:17-CV-2-DMB-DAS

JAMES B. COX and CATHERINE A. COX
d/b/a JC DESIGNS d/b/a WIRE N RINGS
and JOHN DOE a/k/a LEROY and JOHN
DOES Numbers 1 through 99                                                                    DEFENDANTS


                                          AMENDED ORDER1

        This intellectual property case is before the Court on “Defendants James B. Cox and

Catherine A. Cox’s Motion for Issuance of Request to Register of Copyrights pursuant to 17 U.S.C.

§ 411(b)(2).” Doc. #143.

                                                    I
                                            Procedural History

        On April 28, 2017, Ronaldo Designer Jewelry, Inc. (“Ronaldo Inc.”) filed a second

amended complaint in this case against James B. Cox and Catherine A. Cox d/b/a JC Designs d/b/a

Wire N Rings, John Doe a/k/a Leroy, and John Does Numbers 1 through 99, alleging, among other

things, claims for copyright infringement for various wire bracelets. Doc. #82. On September

2, 2018, the Coxes, alleging that “the information … Ronaldo provided in its copyright

applications … for the Power of Prayer jewelry design and the Angelina jewelry design … was

materially inaccurate and incomplete,” moved this Court pursuant to 17 U.S.C. § 411(b)(2) to issue

a request to the Register of Copyrights to determine whether the Register would have refused

Ronaldo Inc.’s registrations in light of the alleged inaccurate or missing information. Doc. #143

at 1.



1
  This amended order supersedes the Court’s July 16, 2019, order, in accordance with the Court’s August 22, 2019,
order granting reconsideration, see Doc. #364.
       On April 24, 2019, after full briefing on the motion, the Court entered an order finding that

the parties applied the incorrect legal standard in their briefs. Doc. #316. Accordingly, the Court

directed Ronaldo Inc. to file a supplemental response and granted the Coxes leave to file a

supplemental reply. Id. at 7. Ronaldo Inc. filed its supplemental response on May 1, 2019.

Doc. #317. The Coxes filed their supplemental reply seven days later. Doc. #318.

       On May 15, 2019, Ronaldo Inc. moved to strike certain allegations and arguments in the

Coxes’ supplemental reply or, alternatively, for leave to file a supplemental sur-reply. Doc. #319.

The Court denied Ronaldo Inc.’s request to strike but granted it leave to file a supplemental sur-

reply. Doc. #323. Ronaldo Inc. filed the supplemental sur-reply on June 21, 2019. Doc. #324.

                                                II
                                             Standard

       Requests to the Register of Copyrights are authorized by 17 U.S.C. § 411(b), which

provides:

       (1) A certificate of registration satisfies the requirements of this section and section
       412, regardless of whether the certificate contains any inaccurate information,
       unless--
           (A) the inaccurate information was included on the application for copyright
           registration with knowledge that it was inaccurate; and
           (B) the inaccuracy of the information, if known, would have caused the
           Register of Copyrights to refuse registration.

       (2) In any case in which inaccurate information described under paragraph (1) is
       alleged, the court shall request the Register of Copyrights to advise the court
       whether the inaccurate information, if known, would have caused the Register of
       Copyrights to refuse registration.

As this Court previously explained, § 411(b)(2) requires referral

       in any case in which inaccurate information described under paragraph (1) is
       alleged. Paragraph (1), in turn, refers to information included in a copyright
       application that is (1) inaccurate; (2) provided with knowledge of its inaccuracy;
       and (3) would have resulted in a refusal of the copyright application. Accordingly,
       referral is required when a movant, in compliance with Rule 11, sets forth good-
       faith allegations that specific information included in a copyright application
       satisfies these three requirements.


                                                  2
Doc. #316 at 6 (quotation marks and alterations omitted).

          Allegations and arguments are made in good faith under Rule 11 when (1) they are not

presented for any improper purpose; (2) they are “warranted by existing law or by a nonfrivolous

argument for extending, modifying, or reversing existing law or for establishing new law;” (3)

factual allegations, if any, “have evidentiary support” or are likely to have evidentiary support after

an opportunity for investigation; and (4) denials of factual allegations, if any, “are warranted on

the evidence, or are reasonably based on belief or a lack of information.” See Fed. R. Civ. P.

11(b).2

                                                       III
                                                     Analysis

          In their motion and supplemental reply, 3 the Coxes argue that Ronaldo Inc.’s 2011

copyright application for its Power of Prayer bracelet and 2013 copyright application for its

Angelina bracelet contained knowing material misrepresentations because Ronaldo (1) was not the

claimant or owner of either of the works; (2) was not the author of either of the works; and (3) “did

not identify or exclude the substantial portions of each bracelets that were in the public domain,

common, or previously published at the time the application was filed.” Doc. #318 at 2.

          To understand the Coxes’ contentions regarding Ronaldo Inc.’s applications, it is necessary

to trace the history of the intellectual property rights to the two bracelets. Ronnie Needham, while


2
  In its supplemental memorandum, Ronaldo Inc. argues the adequacy of the referral allegations should be evaluated
“under the same standard as allegations made in a complaint to determine if a claim upon which relief can be granted
has been asserted.” Doc. #317 at 2. Ronaldo Inc. contends this approach is consistent with the Supreme Court’s
holding in Gwaltney of Smithfield v. Chesapeake Bay Foundation, 484 U.S. 49 (1987), the case on which this Court
relied in its order setting forth the good faith standard. Id. (footnote omitted). Chesapeake Bay, as this Court
previously explained, considered the showing necessary to invoke jurisdiction under the Clean Water Act’s
jurisdictional statute, which provided for jurisdiction over an action against any person “who is alleged to be in
violation” of the Clean Water Act’s requirements. 484 U.S. at 64. Ultimately, the Supreme Court determined the
statute was satisfied when a person made “good-faith allegation[s]” of violations. Id. Nothing in the decision, which
invoked Federal Rule of Civil Procedure 11, suggests the Supreme Court contemplated folding the federal pleading
standards into Rule 11’s good faith inquiry. Doing so here, where the allegations are not contained in a complaint,
would be particularly inappropriate.
3
  As the Court previously observed, the Coxes included new arguments and allegations in their supplemental reply.
See Doc. #323. The Court has elected to consider these arguments in the interest of judicial efficiency. See id.
                                                         3
the owner of Gold Craft Associates, Inc., created the Power of Prayer Bracelet in 1995, and the

Angelina Bracelet in 2000.4 There is no dispute that Gold Craft obtained the intellectual property

rights to the bracelets. On July 9, 2008, Ronaldo Inc. was formed by, according to Ronaldo Inc.,

Edward Allen Needham (Ronnie’s brother) or by, according to the Coxes, Ronnie (who went by

“Ronaldo”).

        On March 1, 2009, Gold Craft and Ronaldo Inc. executed a “Sale and Purchase Agreement”

for “certain tangible and intangible assets which are used in or otherwise connected with [Gold

Craft’s] jewelry business.” Doc. #144-4 at ¶ 2(1). The same day, they executed an “Assignment

of Licenses and Business Property Rights,” which transferred to Ronaldo Inc. all Gold Craft’s

“right, title and interest in and to any intellectual property ….” Doc. #144-5 at ¶ 1(b).

        On April 16, 2009, Ronnie filed for bankruptcy. During the bankruptcy proceedings,

Ronnie disclosed the sale of “[a]ll assets” of Gold Craft but did not specifically disclose as an asset

the transfer of intellectual property or an ownership interest in Ronaldo Inc. Doc. #155-7 at 5.

Ronnie’s debts were discharged by the bankruptcy court in July of 2009. On July 1, 2010, Edward

sold all his stock in Ronaldo Inc. to Ronnie.

        Ronaldo Inc. received a certificate of copyright registration for the Power of Prayer bracelet

in 2012 and a certificate for the Angelina bracelet in 2013—both registrations listed Ronaldo Inc.

as author and claimant. Doc. #318-2 at 2; Doc. #318-4 at 2. In 2015, Ronaldo Inc. submitted

supplemental registrations to the Copyright Office to correct the fact that Gold Craft, not Ronaldo

Inc., was the author of the two works, and that Ronaldo Inc. was claiming the certificate “by

assignment.” Doc. #318-2 at 4–5; Doc. #318-4 at 4–5. The supplements explained that “[a]s a

result of a change in counsel, Claimant’s counsel was at the time of registration, aware of the



4
  The Coxes allege that Ronnie “presumably” created both designs. Doc. #318 at 16. Ronaldo Inc. has not disputed
this allegation.
                                                       4
correct employee who created the work, but was unaware of the correct entity by whom he was

employed at the time of creation.” Doc. #318-2 at 5; Doc. #318-4 at 5. The Copyright Office

reissued both certificates with the requested changes. Doc. #318-2 at 4–5; Doc. #318-4 at 4–5.

                                         A. Claimant and Owner

         The Coxes argue that Ronaldo Inc. was not the owner of the Angelina and Power of Prayer

bracelets at the time it applied for the relevant copyright registrations because “Ronaldo, by and

through its CEO and founder [Ronnie] Needham, lost copyright ownership in Power of Prayer and

Angelina jewelry designs by operation of law after Mr. Needham filed for chapter 7 bankruptcy in

2009.”    Doc. #144 at 9.         Specifically, the Coxes contend Ronnie failed to disclose to the

bankruptcy court (1) the assignment of copyright rights from Gold Craft to Ronaldo Inc.; and (2)

an ownership interest in Ronaldo Inc. Id. at 8–9. According to the Coxes, because of these

purported disclosure failures, the transfer from Gold Craft to Ronaldo Inc. “should be deemed

fraudulent for violating 11 U.S.C. § 548(a)(1)(A) and should have been void.” Id. at 9.

         11 U.S.C. § 548(a) states that a bankruptcy trustee “may avoid any transfer … of an interest

of the debtor in property … that was made or incurred on or within 2 years” of the bankruptcy

petition if the transfer was made “with actual intent to hinder, delay, or defraud ….” (emphasis

added). Beyond speculation, 5 the Coxes have offered no allegations which would support a

conclusion that the transfer between Gold Craft and Ronaldo Inc. was in any way “fraudulent” so

as to implicate the statute. Even if the transfer was fraudulent under the statute, there is no

allegation the trustee in Ronnie’s bankruptcy has acted to set aside the transfer. In the absence of

such allegations, the Coxes’ invocation of § 548(a) is unwarranted by existing law or non-frivolous




5
  The Coxes contend that if Ronnie “were not attempting to conceal assets and company ownership from the
bankruptcy court, a logical transition to Plaintiff Ronaldo’s current trade name would have been to amend its trade
name from Gold Craft Associates, Inc. to Ronaldo Designer Jewelry, Inc.” Doc. #144 at 10. This argument is, of
course, undermined by the fact that the sale agreement was provided to the bankruptcy court.
                                                        5
argument to extend existing law.

           As for the Coxes’ general allegations of failure to disclose, it is true that undisclosed assets

remain property of a bankruptcy estate. 6 However, the assets allegedly concealed from the

bankruptcy court here were not the intellectual property rights to the bracelets but rather Ronnie’s

interests in the proceeds from the transfer of the intellectual property and, relatedly, in Ronaldo

Inc. Even if these assets remained with the bankruptcy estate, it would not mean that the rights

to the bracelets, which were held by Ronaldo Inc. and thus were not at issue in the bankruptcy

proceeding, would have been impacted in any way. Thus, any contention that Ronaldo Inc. was

not the claimant or owner is unwarranted by existing law or nonfrivolous argument to extend

existing law, and thus fails to set forth a good faith allegation that Ronaldo Inc. was not the owner

of the copyrights at the time the applications were filed.

                                         B. Authorship and Transfer

           The Coxes next argue referral to the Register is required because Ronaldo Inc.’s initial

copyright applications, which have since been corrected, erroneously listed Ronaldo Inc. (rather

than Gold Craft) as the author of the bracelet designs and failed to specify that Ronaldo Inc. was

claiming the copyright through a transfer. Doc. #318 at 5–6. There is no dispute the applications

were incorrect in this regard. However, Ronaldo Inc. argues that because the Copyright Office

declined to cancel the registrations after having been informed of the errors, the Coxes cannot

show that the Copyright Office would have denied the applications if it had known of the

misstatements. Doc. #324 at 3–4.

           The Register of the Copyright Office has made clear that if an applicant lists an incorrect

author, the Copyright Office would contact the applicant to provide an “opportunity to either

correct the application or provide an explanation.” See Register of Copyrights, Response of the


6
    In re Roberts, 556 B.R. 266, 281 (Bankr. S.D. Miss. 2016).
                                                          6
Register of Copyrights to Order Pursuant to 17 U.S.C. § 411(b)(2), at 3–4 (July 15, 2009). 7

Where the possible explanation is later accepted by way of a supplementary registration, it may be

presumed that had the reason been provided in response to the Register’s inquiry, the original

“application would have been amended accordingly and approved.” Id. at 4.

          Here, because the Register accepted Ronaldo Inc.’s supplemental registration and because

the Coxes have made no allegation that the appropriate information would not have been provided

to the Copyright Office in response to an inquiry, the Court concludes that the Coxes have not

made a good faith allegation that the Register would have rejected Ronaldo Inc.’s applications

based on the incorrect author information.

                                          C. Excludable Elements

          During the time period relevant to the Coxes’ motion, federal law—specifically, 17 U.S.C.

§ 409(9)—required that a copyright applicant for a derivative work or compilation include “an

identification of any preexisting work or works that [the work] is based on or incorporates, and a

brief, general statement of the additional material covered by the copyright claim being registered

….” Consistent with this statute, the Copyright Office required that applicants applying for

protection of derivative works or compilations include statements of “Preexisting Material” and

“Material Added to This Work” if “a substantial amount of the material incorporated in the …

work is in the public domain or has been registered or published previously.” Compendium of

U.S. Copyright Practices § 626.01(a) (2d ed. 1998) (“Compendium II”). The Register was

authorized to reject an application based on a failure to comply with this disclosure requirement

unless “the material excluded from the claim and the new material [were] clearly indicated

elsewhere on the application ….” Id. § 626.01(b).




7
    https://www.copyright.gov/rulings-filings/411/velazquez-gonzalez-v-pina-no-3-07-cv-01512-dpr-july-15-2009.pdf
                                                         7
                                  1. Power of Prayer bracelet

       The Coxes submit the Power of Prayer bracelet “is a derivative of pre-existing designs,

including” designs by Preston Reuther and those included in an Incahoots brochure. Doc. #318

at 9. The Coxes further argue the “Power of Prayer Bracelet design incorporates a substantial

amount of [the] prior work, including at least the wire window, vertical wraps, and seven beads,

to such an extent that such omission on the copyright application constituted an inaccurate

statement.” Id. at 9–10. According to the Coxes, the omissions were necessarily knowing

because Ronnie (the designer of the bracelets) was “familiar” with Reuther’s works and had seen

the work of Juan Velez, who had “previously associated” with the owner of the Incahoots

brochure. See Doc. #318 at 15; Doc. #169 at 3. Finally, the Coxes submit that because the

Register has found it would have rejected applications for undisclosed derivative works, it is

“plausible” it would have declined to register the Power of Prayer bracelet. Doc. #318 at 18.

Ronaldo Inc. responds that the Power of Prayer bracelet was not derivative, that the Coxes identify

“elements, not works” and that “[s]ince only pre-existing works, not elements, must be disclosed

[the Coxes’] argument fails.”    Doc. #324 at 11.      Ronaldo Inc. also argues that the Coxes

allegations of knowledge are insufficient. Id. at 11–12.

       As explained above, relevant copyright practice required that applicants for derivative

works disclose statements of pre-existing material. A derivative work is defined as a “work based

upon one or more preexisting works,” including “elaborations, or other modifications ….” 17

U.S.C. § 101.

       Case law in which courts adjudicated the issue of whether a work is “derivative” of
       a preexisting work is sparse. Factors relevant to this determination include whether
       the designs are “substantially similar,” whether there exists evidence of
       independent creation, the relationship between the designer and the owner of the
       preexisting work, and whether the designer was instructed to base his or her design
       on the preexisting work, among other factors.

Tween Brands Inv., LLC v. Bluestar Alliance, LLC, No. 2:15-cv-2663, 2015 WL 7721217, at *6
                                                8
(S.D. Ohio Nov. 30, 2015) (citations omitted) (collecting cases).

       In the absence of any allegation that Ronnie had ever seen an Incahoots bracelet, the Court

concludes the Coxes’ allegations that the Power of Prayer bracelet was based on such designs lack

the requisite good faith. Furthermore, the Coxes have identified no bracelet produced by Reuther

which matches the description set forth in the motion (containing a wire window, vertical wraps,

and seven beads). Accordingly, the Court concludes that the Coxes have failed to assert good

faith allegations that the Power of Prayer bracelet is derivative of any work and that, therefore,

referral to the Copyright Register is not warranted.

                                      2. Angelina bracelet

       The Coxes argue that the Angelina bracelet, shown in Figure 1, is derivative of a bar

bracelet produced by Reuther, shown in Figure 2, and unspecified bracelets produced by Jessie

Donnan because the bracelets include “a standard unmodified commercially available pattern bar,

flat vertical wraps, the Velez wrapped clasp, and a standard hook-and-eye closure.” Doc. #318 at

11.

       Figure 1: Angelina Bracelet                          Figure 2: Reuther Bar Bracelet




       Because the Coxes have not identified a Donnan bracelet on which the Angelina bracelet

is allegedly based, and have not alleged that Ronnie was familiar with any such work, the Court

finds no good faith allegations to justify a referral on such grounds. However, a good faith

argument could be made that the Reuther bar bracelet shown in Figure 2 (which allegedly pre-

dated the Angelina bracelet), and the Angelina bracelet, shown in Figure 1, are “substantially

                                                 9
similar” based on the similarities identified by the Coxes. See generally Lennar Homes of Tex.

Sales & Mktg., Ltd. v. Perry Homes, LLC, 117 F. Supp. 3d 913, 939 (S.D. Tex. 2015) (works “may

consist of a protectable arrangement of unprotectable elements”). Furthermore, the Coxes have

alleged a relationship between Ronnie and Reuther which provided Ronnie access to Reuther’s

works. And, because the pattern bar, flat vertical wraps, and clasp taken together indisputably

compose a large portion of the Reuther bar bracelet, the Court concludes that the Coxes have

asserted good faith allegations that Ronaldo Inc. was required to disclose the work on its

application and that its failure to do so rendered its application inaccurate. Thus, while a close

call, the Court concludes the Coxes have raised a good faith allegation that the Angelina bracelet

was based on the Reuther bar bracelet so as to have required disclosure of the work under

prevailing copyright practices.

       Next, based on the similarities between the bracelets and the connections between the

authors, the Court also concludes the Coxes have raised a good faith allegation that Ronaldo’s

failure to identify the previous work was knowing.

       Finally, because the Compendium II authorized the rejection of applications when an

applicant omitted previous works when required to disclose them, the Court concludes that the

Coxes have made a good faith allegation that the inaccurate information, if known, would have

resulted in the rejection of the Angelina application.

       In sum, the Court concludes that the Coxes have made good faith allegations which warrant

a request to the Register regarding the Angelina bracelet. On referral, the Register is requested to

provide guidance as to whether, had it known the Angelina bracelet was derivative of the Reuther

bar, it would have rejected the application for failure to disclose previous material works.

                                               IV
                                            Conclusion

       The Coxes’ motion for a § 411 request [143] is GRANTED in Part and DENIED in Part.
                                                 10
The motion is GRANTED to the extent it seeks a request to the Register to determine whether the

Copyright Office would have rejected the application for the Angelina bracelet if it had known the

bracelet was based on the Reuther bar bracelet. The motion is DENIED in all other respects.

This case is STAYED pending a response from the Register.

       SO ORDERED, this 22nd day of August, 2019.

                                                    /s/Debra M. Brown
                                                    UNITED STATES DISTRICT JUDGE




                                               11
